Case 0:21-cv-61750-RS Document 1-1 Entered on FLSD Docket 08/20/2021 Page 1 of 12




                     EXHIBIT “A”
Case 0:21-cv-61750-RS Document 1-1 Entered on FLSD Docket 08/20/2021 Page 2 of 12
 A lb.


;_:_t CT Corporation                                                                                        Service of Process
                                                                                                            Transmittal
                                                                                                            07/23/2021
                                                                                                            CT Log Number 539959001
         TO:         Kim Lundy- Email
                     Walmart Inc.
                     702 SW 8TH ST
                     BENTONVILLE, AR 72716-6209


         RE:         Process Served in Florida

         FOR:        Wal-Mart Stores East, LP (Domestic State: DE)




         ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

         TITLE OF ACTION:                                 Dawson Felisa, Pltf. vs. Wal-Mart Stores East, LP and Miriam Torres, etc., Dfts.
         DOCUMENT(S) SERVED:                              Summons, Complaint, Demand
         COURT/AGENCY:                                    Broward County Circuit Court, FL
                                                          Case # CACE21013936
         NATURE OF ACTION:                                Personal Injury - Slip/Trip and Fall - 01/28/2020 - 3001 North State Road 7,
                                                          Lauderdale Lakes, Florida, Broward County, Florida
         ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Plantation, FL
         DATE AND HOUR OF SERVICE:                        By Process Server on 07/23/2021 at 03:41
         JURISDICTION SERVED:                             Florida
         APPEARANCE OR ANSWER DUE:                        Within 20 days after service, exclusive of the day of service (Document(s) may
                                                          contain additional answer dates)
         ATTORNEY(S) / SENDER(S):                         John D. Mooney III
                                                          John D. Mooney, P.A.
                                                          2740 East Oakland Park Boulevard
                                                          Suite 302
                                                          Fort Lauderdale, FL 33306
                                                          954-449-2671
         ACTION ITEMS:                                    CT has retained the current log, Retain Date: 07/24/2021, Expected Purge Date:
                                                          07/29/2021

                                                          Image SOP

         REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                          1200 South Pine Island Road
                                                          Plantation, FL 33324
                                                          877-564-7529
                                                          MajorAccountTeam2@wolterskluwer.com
         The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
         relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
         of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
         advisors as necessary CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
         therein.




                                                                                                            Page 1 of 1 / DP
   Case 0:21-cv-61750-RS Document 1-1 Entered on FLSD Docket 08/20/2021 Page 3 of 12


                                                                  Wolters Kluwer

                        PROCESS SERVER DELIVERY DETAILS




Date:                      Fri, Jul 23, 2021

Server Name:               Henri Werner




Entity Served              WAL-MART STORES EAST, LP

Case Number                CACE 21-013936

Jurisdiction               FL




   0     11 1   0   0    11      1 0 1         1 0      111 1
                                                                 0
     Case 0:21-cv-61750-RS Document 1-1 Number:
                                 Case    Entered CACE-21-013936
                                                 on FLSD Docket 08/20/2021
                                                                 Division: 03Page 4 of 12
Filing # 130102025 E-Filed 07/06/2021 02:08:14 PM


                         IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                               IN AND FOR BROWARD COUNTY, FLORIDA

                                   GENERAL JURISDICTION DIVISION


        FELISA DAWSON,                                   CASE NO.

                 Plaintiff,

        v.                                                             1A) linet7
                                                                       1    V2312-I
        WAL-MART STORES EAST, LP and                                           c9;0J7)-1-
        MIRIAM TORRES, an individual,
        jointly and severally,

                 Defendants.


                                                SUMMONS
                                                (CORPORATE)
        THE STATE OF FLORIDA:

        To each Sheriff of said state:

        YOU ARE HEREBY COMMANDED to serve this summons and a copy of the complaint
        or petition in this action on:

        By serving:                  Wal-Mart Stores East, LP
                                     do CT Corporation System, its Registered Agent
                                     1200 South Pine Island Road
                                     Plantation, Florida 33324


                                               IMPORTANT
                 Each defendant is required to serve written response to the complaint or petition
        on plaintiffs counsel whose name and address is:


                                                   JOHN D. MOONEY, P.A.
                                                   JOHN D. MOONEY III, ESQ.
                                                   2740 East Oakland Park Boulevard
                                                   Suite 302
                                                   Fort Lauderdale, Florida 33306
                                                   Tel (954) 449-2671
                                                   Florida Bar No. 597031




             *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 07/06/2021 02:08:11 PM.****
Case 0:21-cv-61750-RS Document 1-1 Entered on FLSD Docket 08/20/2021 Page 5 of 12




            The response to the complaint or petition must be served within twenty (20) days
   after the service of this summons on that defendant, exclusive of the day of service, a,ncl
   to file the original of the response with the clerk of the court either before service <op
   plaintiff's counsel or immediately thereafter. If a defendant fails to do so, a default will
   be entered against that defendant for the relief demanded in the complaint or petition.


          WITNESS my hand and the seal of this Court this            JUL 12 2021



                                                    BRENDA D. FORMAN,
                                                    As Clerk of Said Court



                                                       By:




                                                             BRENDA D. F RMAN
     Case 0:21-cv-61750-RS Document 1-1 Number:
                                 Case    EnteredCACE-21-013936
                                                on FLSD Docket 08/20/2021
                                                                Division: 03Page 6 of 12
Filing # 130102025 E-Filed 07/06/2021 02:08:14 PM


                          IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                                IN AND FOR BRO WARD COUNTY, FLORIDA

                                       GENERAL JURISDICTION DIVISION


        FELISA DAWSON,                                                 CASE NO.

                 Plaintiff,                                            JURY TRIAL DEMANDED

        V.

        WAL-MART STORES EAST, LP and
        MIRIAM TORRES, an individual,
        jointly and severally,

                 Defendants.


                                             COMPLAINT FOR DAMAGES

                 COMES NOW Plaintiff, Felisa Dawson ("Dawson"), by and through her undersigned

        counsel and sues Defendants, Wal-Mart Stores East, LP ("Wal-Mart") and Miriam Tones

        ("Tones"), and alleges as follows:

                                          JURISDICTION AND VENUE

        1.       This is an action for damages that exceed $30,000.00, exclusive of interest, attorneys'

                 fees and costs and this Court has jurisdiction over this matter.

        2.       Venue is proper in Broward County, Florida because the incident that is the subject of

                 this action occurred in Broward County, Florida.

                                                          PARTIES

        3.       Dawson is a resident of Broward County, Florida and is otherwise suijuris.

        4.       Upon information and belief, Tones is a resident of Broward County, Florida and is

                 otherwise suijuris.

                                                           1




             *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 07/06/2021 02:08:11 PM.****
Case 0:21-cv-61750-RS Document 1-1 Entered on FLSD Docket 08/20/2021 Page 7 of 12




   5.     Wal-Mart is a for-profit corporation authorized to conduct business in the state of Florida

          and doing business in Broward County, Florida.

                                            STATEMENT OF FACTS

   6.     Wal-Mart owns, controls and/or operates various stores throughout the state of Florida,

          including the store physically located at 3001 North State Road 7, Lauderdale Lakes,

          Florida, Broward County, Florida with facility identification number 3625.

   7.     On January 28, 2020, Dawson was a business patron or invitee of the aforementioned

          Wal-Mart location.

   8.     At the time, Wal-Mart employed Torres as its manager.

   9.     On such date and as Wal-Mart's business invitee or patron, Dawson slipped and fell on a

          highly dangerous liquid condition located in one of the areas inside the store's premises

          and frequently used by patrons like Dawson.

   10.    At the time, Wal-Mart did not have any warning signs or posts advising its invitees or

          patrons of such dangerous condition on its grounds.

   11.    As a result of the above-mentioned slip and fall, Dawson suffered bodily injuries for

          which she has incurred considerable medical expenses.

                                               COUNT I

                                    NEGLIGENCE- WAL-MART

          Dawson adopts and realleges paragraphs 1 through 3 and 5 through 11 as if fully set forth

   herein and further alleges as follows:

   12.    On January 28, 2020, Dawson was a lawful business invitee or patron of the premises

          owned, controlled, managed, maintained and operated by Wal-Mart.

   13.    On such date, there was a dangerous substance on the floor inside the store and which is
                                                2
Case 0:21-cv-61750-RS Document 1-1 Entered on FLSD Docket 08/20/2021 Page 8 of 12




         commonly and generally used by patrons like Dawson.

   14.   The substance caused Dawson to fall and suffer severe bodily injury.

   15.   Wal-Mart had an obligation and a duty to all its business invitees or patrons to exercise

         reasonable care and to maintain the inside of its premises in a reasonable safe condition

         for the safety of patrons or invitees like Dawson, including reasonable efforts to keep the

         premises free from conditions that might foreseeably give rise to loss, injury or damage

         as well as a duty to warn patrons or invitees like Dawson of any hazardous or unsafe

         conditions that exist on the premises.

   16.   Despite said duties and obligations, on the date in question Wal-Mart or its employees or

         agents negligently and carelessly maintained or controlled the subject premises thereby

         creating or allowing to exist a dangerous condition on same.

   17.   The slip and fall was due to or caused by the negligent acts and omissions of Wal-Mart,

         its employees or agents in that it negligently created a dangerous condition, to wit: (1)

         failing to provide a safe environment for patrons or invitees, such as Dawson, to walk

         upon or make use of; (2) failing to keep and maintain its premises in a safe and proper

         condition for the use of its invitees or patrons such as Dawson; (3) failing to warn

         Dawson of the dangerous condition of which she had no prior knowledge; (4) failing to

         keep the premises in a safe condition causing Dawson to fall; (5) failing to correct or

         repair the issue in a timely and competent manner; (6) allowing a dangerous and

         defective condition to be created or remain to the detriment of its invitees or patrons; and

         (7) failing to reasonably maintain the premises, which reasonable maintenance would

         have revealed the dangerous condition.

   18.   At the time and place referenced above, Wal-Mart negligently maintained and operated
                                               3
Case 0:21-cv-61750-RS Document 1-1 Entered on FLSD Docket 08/20/2021 Page 9 of 12




          said premises as to cause Dawson to become unnecessarily injured thereon.

   19.    Wal-Mart caused the subject premises to be unsafe and knew, or by exercise of ordinary

          care, should have known that said area in question was not in a reasonably safe condition

          commensurate with the circumstances of its use by invitees or patrons such as Dawson.

   20.    As a direct and proximate result of Wal-Mart's negligence, Dawson suffered severe

          bodily injury that has had the result of: Within a reasonable degree of medical probability

          and resulting pain and suffering, disability, disfigurement, mental anguish, loss of

          capacity for the enjoyment of life, expense of hospitalization, medical and nursing care

          and treatment, loss of earnings, loss of ability to earn money and aggravation of a

          previously existing condition.

   21.    Dawson's losses are either permanent or continuing and she will suffer losses in the

          future.

          WHEREFORE, Plaintiff, Felisa Dawson, respectfully requests that this Court enter a

   judgment in her favor and against Defendant, Wal-Mart Stores East, LP, according to law, for

   compensatory damages together with interests, and for such additional relief as the interests of

   justice may require, together with the costs and disbursements in maintaining this action.

                                              COUNT H

                                      NEGLIGENCE- TORRES

          Dawson adopts and realleges paragraphs 1 through 4 and 6 through 11 as if fully set forth

   herein and further alleges as follows:

   22.    On January 28, 2020, Dawson was a lawful business invitee or patron of the premises

          controlled, managed and maintained by Torres, individually and as Wal-Mart's manager.


                                                   4
Case 0:21-cv-61750-RS Document 1-1 Entered on FLSD Docket 08/20/2021 Page 10 of 12




   23.   On such date, there was a dangerous substance on the floor inside the store and in an area

         commonly and generally used by patrons like Dawson.

   24.   The substance caused Dawson to fall and suffer severe bodily injury.

   25.   Torres, individually and as Wal-Mart's manager, had an obligation and a duty to all

         business invitees or patrons to exercise reasonable care and to maintain the inside of

         premises in a reasonable safe condition for the safety of patrons or invitees like Dawson,

         including reasonable efforts to keep the premises free from conditions that might

         foreseeably give rise to loss, injury or damage as well as a duty to warn patrons or

         invitees like Dawson of any hazardous or unsafe conditions that exist or existed on the

         premises.

   26.   Despite said duties and obligations, on the date in question Torres, individually and as

         Wal-Mart's manager, negligently maintained or operated the subject premises thereby

         creating or allowing to exist a dangerous condition on same.

   27.   The slip and fall was due to or caused by the negligent acts and omissions of Tones,

         individually and as Wal-Mart's manager, in that he negligently created or allowed to be

         created a dangerous condition, to wit: (1) failing to provide a safe environment for

         patrons or invitees, such as Dawson, to walk upon or make use of; (2) failing to keep and

         maintain the premises in a safe and proper condition for the use of invitees or patrons

         such as Dawson; (3) failing to warn Dawson of the dangerous condition of which she had

         no prior knowledge; (4) failing to keep the premises in a safe condition causing Dawson

         to fall; (5) failing to correct or repair the issue in a timely and competent manner; (6)

         allowing a dangerous and defective condition to be created or remain to the detriment of

         invitees or patrons; and (7) failing to reasonably maintain the premises, which reasonable
                                                 5
Case 0:21-cv-61750-RS Document 1-1 Entered on FLSD Docket 08/20/2021 Page 11 of 12




          maintenance would have revealed the dangerous condition.

   28.    At the time and place referenced above, Tones, individually and as Wal-Mart's manager,

          negligently maintained and operated said premises as to cause Dawson to become

          unnecessarily injured thereon.

   29.    Tones, individually and as Wal-Mart's manager, caused the subject premises to be unsafe

          and knew, or by exercise of ordinary care, should have known that said area in question

          was not in a reasonably safe condition commensurate with the circumstances of its use by

          invitees or patrons such as Dawson.

   30.    As a direct and proximate result of Torres' (individually and as Wal-Mart's manager)

          negligence, Dawson suffered severe bodily injury that has had the result of: Within a

          reasonable degree of medical probability and resulting pain and suffering, disability,

          disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of

          hospitalization, medical and nursing care and treatment, loss of earnings, loss of ability to

          earn money and aggravation of a previously existing condition.

   31.    Dawson's losses are either permanent or continuing and she will suffer losses in the

          future.

          WHEREFORE, Plaintiff, Felisa Dawson, respectfully requests that this Court enter a

   judgment in her favor and against Defendant, Miriam Torres, according to law, for compensatory

   damages together with interests, and for such additional relief as the interests of justice may

   require, together with the costs and disbursements in maintaining this action.




                                                   6
Case 0:21-cv-61750-RS Document 1-1 Entered on FLSD Docket 08/20/2021 Page 12 of 12




                                      DEMAND FOR JURY TRIAL

         Dawson hereby demands a trial by jury as to all issues so triable.


   DATED: Tuesday 6 July 2021.                                 Respectfully submitted,

                                                              BY: /s/ John D. Mooney III
                                                              John D. Mooney, P.A.
                                                              Fla. Bar No. 597031
                                                              john@johndmooneypa.corn
                                                              laysten@johndmooneypa.com
                                                              Attorneys for Plaintiff
                                                              2740 East Oakland Park Blvd.
                                                              Suite 302
                                                              Fort Lauderdale, FL 33306
                                                              Telephone: (954) 449-2671
                                                              Facsimile: (954) 449-2672




                                                  7
